DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 1/20/2022 has been entered. The Applicant amended claims 1, 2, 6, 8-16 and added claims 17-18.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 16 have been considered. With respect to claims 1, 9 and 16, based on amended claims, the applicant argued “It is respectfully submitted that McFadden fails to disclose or suggest a transmitted illumination apparatus for a microscope as recited in amended claim 1, with the illumination apparatus comprising a surface light source disposed on an optical axis of an objective of the microscope, and the surface light source having a light emission plane configured to emit illumination light. It is respectfully submitted that McFadden similarly fails to disclose or suggest the corresponding features of the present invention as recited in amended independent claims 9 and 16.”, [Response to Office Action, page 11]. The examiner respectfully disagrees. A new ground of rejection has been made by adding a new reference for the amended limitations as currently presented, and applicant's arguments are moot in view of the new ground of rejection necessitated by the amendments. The combination of references teaches the amended claims. It is also noted that cited prior art McFadden teaches the conditional expression as claimed in claim 1. The dependent claims have their own limitations and rejected accordingly, otherwise objected to as being dependent upon a rejected base claim. Therefore, the Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 4,221,867) in view of Shimizu (US 2005/0243413).

Regarding claim 1, McFadden teaches a transmitted illumination apparatus, the illumination apparatus comprising: 
a surface light source configured to emit illumination light (light source 14 capable of emitting visible light, Col. 2, lines 58-59; Fig. 3); and 
a micro louver film configured to limit components of a divergence of the illumination light that are parallel to a light emission plane of the surface light source (“Louver elements 13 of layer 12 permit only the transmission of light 17 which is generally parallel to the angle of asymmetry of said louver elements”, [col. 3, lines 39-41]; Fig. 4), wherein 
McFadden teaches the following conditional expression is satisfied:
200 ≤  A ≤ 600     (1)
0”; [col. 3, lines 43-44]; “FIGS. 4-7 , all of the light 17 transmitted through layer 12 is not strictly parallel to the angle of asymmetry of said louver elements.  Thus this light can have an angle larger than the angle of asymmetry as is represented by light 17a in FIG. 4 or, alternatively it can have an angle smaller than the angle of asymmetry as is represented by light 17b in FIG. 4.  However, even though the transmitted light may vary slightly in angle, it is considered to be generally parallel to said angle of asymmetry. Preferably, the louver elements 13 have an angle of asymmetry in the range of from about 300 to 600”, [col. 3, lines 49-63]).
McFadden doesn’t explicitly teach the illumination apparatus for a microscope and a surface light source disposed on an optical axis of an objective of the microscope, the surface light source having a light emission plane configured to emit illumination light.
McFadden and Shimizu are related as illumination optical system.
Shimizu teaches the illumination apparatus for a microscope and a surface light source disposed on an optical axis of an objective of the microscope, the surface light source having a light emission plane configured to emit illumination light (Figs. 1-4 show a microscope and “surface light source 10”, “member 9 comprises a louver film”,” micro louvers 22”,  [0065-0067]; sample 8 is illuminated with the illumination light, [0072]; Fig. 14 shows optical axis of the microscope).

Regarding claim 2, the illumination apparatus according to claim 1 is rejected (see above).
McFadden in view of Shimizu teaches an illumination apparatus according to claim 1. 
McFadden further teaches the micro louver film (film: layer 12 including louver elements 13, Fig. 4) includes a plurality of light blocking plates disposed apart from each other (layer 12 comprises a sheet of material having a plurality of flat, opaque louver elements 13 disposed apart from each othe, [col. 4, lines 19-20]; “angle θ prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements”, [col. 3, lines 27-29]),  
the plurality of light blocking plates (plurality of plate 13, Fig. 4) each have a surface with a light blocking property (“louver elements 13 permits layer 12 to be transparent to visible light along lines generally parallel to said louver elements.  However, angle θ prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements”, [col. 3, lines 24-29]; “opaque louver elements 13”, [col. 3, line 20]), and 

Regarding claim 3, the illumination apparatus according to claim 1 is rejected (see above).
McFadden in view of Shimizu teaches an illumination apparatus according to claim 1.  
McFadden teaches the micro louver film 13 and the light emission plane of the surface light source.
Shimizu further teaches the illumination apparatus, further comprising: a rotatable mechanism configured to rotate the film about an axis parallel to the light emission plane of the surface light source so as to incline the film (“a rotation mechanism that rotates the light orientation member 9 ….  This rotation mechanism roughly has a frame 101 that holds the light orientation member 9” [0107-0108], Figs. 10A-B). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include a rotatable mechanism configured to rotate the film about an axis parallel to the light emission plane of the surface light source so as to incline the film as taught by Shimizu for the predictable result of adjusting the intensity of the shadow provided to the sample continuously to an arbitrarily quantity by the inclination the louver film, as Shimizu teaches in [0114]. 
Regarding claim 4, the illumination apparatus according to claim 1 is rejected (see above).
McFadden in view of Shimizu teaches an illumination apparatus according to claim 1.  
McFadden teaches the micro louver film 13 and the light emission plane of the surface light source.
Shimizu further teaches the illumination apparatus, further comprising a rotatable mechanism configured to rotate the micro louver film about an axis extending in a direction normal to the light emission plane of the surface light source (“FIG. 13 is a top view of a turret depicted in FIG. 12”, [0117]; “a turret 121 that is rotatably supported with respect to the base portion 1a by a shaft 122”, [0118]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include a to rotate the micro louver film about an axis extending in a direction normal to the light emission plane of the surface light source as taught by Shimizu for the predictable result of having multiple light orientation members and switching mechanism that selectively arranges one of the multiple light orientation members, as Shimizu teaches in [0118].
Regarding claim 5, the illumination apparatus according to claim 1 is rejected (see above).
McFadden in view of Shimizu teaches an illumination apparatus according to claim 1.  
McFadden teaches the micro louver film 13 and the light emission plane of the surface light source.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include a plurality of micro louver films that include the micro louver film.as taught by Shimizu, for the predictable result of having multiple light orientation members and switching mechanism that selectively arranges one of the multiple light orientation members for different intensities to images of the sample, as Shimizu teaches in [0118 and 0121].
Regarding claim 7, the illumination apparatus according to claim 1 is rejected (see above).
McFadden in view of Shimizu teaches an illumination apparatus according to claim 1.  
Shimizu further teaches a microscope apparatus comprising the illumination apparatus of claim 1 (Fig. 1 schematically shows a microscope having a built-in transmission illumination apparatus, light orientation member 9). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include in a microscope, as taught by Shimizu for the predictable result of change the orientation of the light, as Shimizu teaches in Figs. 1, 10A).
Regarding claim 17, the illumination apparatus according to claim 1 is rejected (see above).

McFadden further teaches, the micro louver film includes a plurality of light blocking plates (“a plurality of flat, opaque louver elements 13 which are set in a transparent matrix 15  … louver elements 13 permits layer 12 to be transparent to visible light along lines generally parallel to said louver elements. However, angle .theta. prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements”, [col. 3, lines 19-29]), the plurality of light blocking plates each have a surface with a light blocking property (“a plurality of flat, opaque louver elements 13 …:, [col. 3, lines 19-29]), and the conditional expression (1) is satisfied when the plurality of light blocking plates are disposed such that the surfaces thereof with the light blocking property. McFadden teaches the following conditional expression is satisfied: 200 ≤  A ≤ 600   (1). “intersects the elongate axis 31 of wells 32 at an intersect angle of α of no less than about 200”; [col. 3, lines 43-44]; “FIGS. 4-7 , all of the light 17 transmitted through layer 12 is not strictly parallel to the angle of asymmetry of said louver elements.  Thus this light can have an angle larger than the angle of asymmetry as is represented by light 17a in FIG. 4 or, alternatively it can have an angle smaller than the angle of asymmetry as is represented by light 17b in FIG. 4.  However, even though the transmitted light may vary slightly in angle, it is considered to be generally parallel to said angle of asymmetry. Preferably, the louver elements 13 have an angle of asymmetry in the range of from about 300 to 600”, [col. 3, lines 49-63]).
Shimizu further teaches the plurality of light blocking plates disposed parallel to each other and at equal intervals, the light blocking plates are disposed such that the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include plurality of light blocking plates disposed parallel to each other and at equal intervals, the light blocking plates are disposed such that the surfaces thereof with the light blocking property are orthogonal to the light emission plane of the surface light source, as taught by Shimizu for the predictable result of adjusting the intensity of the shadow provided to the sample continuously to an arbitrarily quantity by the inclination the louver film, as Shimizu teaches in [0114].
Regarding claim 18, the illumination apparatus according to claim 1 is rejected (see above).
McFadden in view of Shimizu teaches an illumination apparatus according to claim 1.  
McFadden further teaches, the micro louver film includes a plurality of light blocking plates (“a plurality of flat, opaque louver elements 13 which are set in a transparent matrix 15  … louver elements 13 permits layer 12 to be transparent to visible light along lines generally parallel to said louver elements. However, angle .theta. prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements”, [col. 3, lines 19-29]), the plurality of light blocking plates 
Shimizu further teaches the plurality of light blocking plates are disposed such that the surfaces thereof with the light blocking property are orthogonal to the light emission plane of the surface light source (Fig. 2 shows “opaque micro louvers 22 that are arranged in the transparent resin 21 at equal intervals”, [0067]. Figs. 1-2 show the light blocking plates are disposed such that the surfaces thereof with the light blocking property are orthogonal to the light emission plane of the surface light source).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include plurality of light blocking plates disposed parallel to each other and at equal intervals, the light blocking plates are disposed such that the surfaces thereof with the light blocking property are orthogonal to the light emission plane of the surface light source, as taught by Shimizu for the predictable result of adjusting the intensity of the shadow provided to the sample continuously to an arbitrarily quantity by the inclination the louver film, as Shimizu teaches in [0114].

Claims 6 and 9 -15 are rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 4,221,867) in view of Shimizu (US 2005/0243413), and further in view of Okumura et al. (US 2017/0330724) and Stimpson et al. (US 2009/0310215).

Regarding claim 6, the illumination apparatus according to claim 1 is rejected (see above).

McFadden teaches the illumination apparatus of claim 1, further comprising: 
a transparent mount (wells 32) on which a sample is placed (“The well employed for growth control contains nutrient broth and is inoculated with microorganism”, [col. 5, lines 51-52]; “The transmitted light intersects the elongate axis 31 of wells 32 and illuminates the contents thereof”, [col. 5, lines 64-65]); 
a cartridge that includes an optical member and a mechanical structure (position means 16 and supports 34 and 36, Fig. 3; “layer 12 is disposed above light source 14 by means of supports 34 and 36”, [col. 3, lines 5-7], Fig. 3 shows the mechanical structure with the supports), the optical member blocking at least a portion of illumination light emitted from the surface light source (“Light transmissive layer 12 comprises a sheet of material having a plurality of flat, opaque louver elements 13 … prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements.”; [col. 3, lines 19-29]), 
the mechanical structure moving the optical member so as to change a position or posture of the optical member within the cartridge (a rotatable means 22 for advancing or reversing position means 16”, [col. 2, lines 60-61]),
a supporting base configured to support the cartridge between the surface light source and the transparent mount (“means of supports 34 and 36”, [col. 3, line 8]; Fig. 3 shows 34, 36 to support the cartridge 12 between the surface light source 14 and the transparent mount 32) wherein the optical member includes the micro louver film (Fig. 3, film 12).

McFadden and Okumura are related as microscope device.
Okumura teaches the transparent mount is attachable/detachable (“The specimen base 500 that is attachably detachable”, [0167] and [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include an attachable/detachable stage mount as taught by Okumura, for the predictable result of directly mounting and quickly replacing the specimen with the mount of the stage, as Okumura teaches in [0063].
McFadden in view of Okumura doesn’t explicitly teach a display part configured to display information on the position or posture of the optical member,
McFadden and Stimpson are related as microscope.
Stimpson teaches a microscope stage wherein a display part configured to display information on the position or posture of the optical member (“position data from the position sensing device could be used in order to determine the relative position of the first and second bodies. This could be used for instance to provide a relative position readout to a user via a user interface display”, [0050]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include a display part configured to display information on the position or posture of the optical member as 
Regarding claim 9, McFadden teaches a transmitted illumination apparatus comprising: 
a surface light source to emit illumination light(light source 14 capable of emitting visible light, Col. 2, lines 58-59; Fig. 3); 
a transparent mount (wells 32) on which a sample is placed (“The well employed for growth control contains nutrient broth and is inoculated with microorganism”, [col. 5, lines 51-52]; “The transmitted light intersects the elongate axis 31 of wells 32 and illuminates the contents thereof”, [col. 5, lines 64-65]);
a cartridge that includes an optical member and a mechanical structure (position means 16 and supports 34 and 36, Fig. 3; “layer 12 is disposed above light source 14 by means of supports 34 and 36”, [col. 3, lines 5-7]; Fig. 3 shows the mechanical structure with the supports), the optical member blocking at least a portion of the illumination light emitted from the light emission surface of the light source (“Light transmissive layer 12 comprises a sheet of material having a plurality of flat, opaque louver elements 13 … prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements.”; [col. 3, lines 19-29]), the mechanical structure moving the optical member so as to change a position or posture of the optical member within the cartridge (mechanical structure is shown in Figs. 1 and 3;  “a rotatable means 22 for advancing or reversing position means 16”, [col. 2, lines 60-61], Fig. 1 and 3), 

McFadden doesn’t explicitly the illumination apparatus for a microscope, a surface light source disposed on an optical axis of an objective of the microscope, the surface light source having a light emission plane configured to emit illumination light, and the transparent mount is in an attachable/detachable manner; and a means for reporting information on the position or posture of the optical member
McFadden and Shimizu are related as illumination optical system.
Shimizu teaches the illumination apparatus for a microscope, a surface light source disposed on an optical axis of an objective of the microscope, the surface light source having a light emission plane configured to emit illumination light, (Figs. 1-4 show a microscope, “an objective lens 4”, “surface light source 10”, “member 9 comprises a louver film”, “micro louvers 22”,  [0064-0067]; sample 8 is illuminated with the illumination light, [0072]; Fig. 14 shows optical axis of the microscope).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include with a microscope to restrict diffusion of the illumination light in relation to at least one direction as taught by Shimizu for the predictable result of adjusting the intensity of the shadow provided to the sample continuously to an arbitrarily quantity by the inclination the louver film, as Shimizu teaches in [0114].

McFadden and Okumura are related as microscope device.
Okumura teaches the transparent mount is attachable/detachable (“The specimen base 500 that is attachable/ detachable”, [0167] and [0062]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include an attachable/detachable stage mount as taught by Okumura, for the predictable result of directly mounting and quickly replacing the specimen with the mount of the stage, as Okumura teaches in [0063].
McFadden in view of Okumura doesn’t explicitly teach a means for reporting the information on the position or posture of the optical member.
McFadden and Stimpson are related as microscope. 
Stimpson teaches a microscope stage and a means for reporting information on the position or posture of the optical member (position data from the position sensing device could be used in order to determine the relative position of the first and second bodies. This could be used for instance to provide a relative position readout to a user via a user interface display”, [0050]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include a means for reporting the position or posture of the optical member as taught by Stimpson for the predictable 
Regarding claim 10, the illumination apparatus according to claim 9 is rejected (see above).
McFadden in view of Shimizu, Okumura and Stimpson teaches an illumination apparatus according to claim 9.
 Stimpson further teaches the means for reporting the position includes a display part that displays information on the position or posture of the optical member (“position data from the position sensing device could be used in order to determine the relative position of the first and second bodies. This could be used for instance to provide a relative position readout to a user via a user interface display”, [0050]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden in view of Okumura to include a means for reporting the position or posture of the optical member to a user as taught by Stimpson for the predictable result of showing the position of the stage to a user via a user interface display, as Shimizu teaches in [0050]. 
Regarding claim 11, the illumination apparatus according to claim 10 is rejected (see above).
McFadden in view of Shimizu, Okumura and Stimpson teaches an illumination apparatus according to claim 10.  
McFadden further teaches the illumination apparatus of claim 10, further comprising: 
a manipulation part manipulable to change the position or posture of the optical member (Fig. 1 shows “rotatable means 22 to positioning means 16 via rotatable shaft 
a link part configured to transfer a force applied to the manipulation part to the mechanical structure (link part shaft 42, “rotatable means 22 to positioning means 16 via rotatable shaft 42”, [col. 4, line 66-67 ), wherein 
the manipulation part and the link part are provided at the supporting base or a housing accommodating the supporting base (see element 42 and 22 in Figs. 1 and 3), and 
Stimpson teaches a microscope stage wherein a display part configured to display information on the position or posture of the optical member (“position data from the position sensing device could be used in order to determine the relative position of the first and second bodies. This could be used for instance to provide a relative position readout to a user via a user interface display”, [0050]). Stimpson further teaches the cartridge includes at least a portion of the display part (“A first position measurement device is provided in the form of a first scale 31 (a part of which is shown in FIG. 4) provided on the underside of the plate 18, which can be read by a first readhead 33”, [0085]; “second scale 35 provided on the underside of the first carriage 20, which can be read by a second readhead 37 mounted on the second carriage 22” [0088]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden in view of Okumura to include at least a portion of the display part on the cartridge as taught by Stimpson for the 
Regarding claim 12, the illumination apparatus according to claim 11 is rejected (see above).
McFadden in view of Shimizu, Okumura and Stimpson teaches an illumination apparatus according to claim 11.  
Stimpson further teaches, wherein the display part includes a scale and an indicator (The position sensing device can comprise a scale on one of the first and second bodies and a scale reader on the other of the first and second bodies” [0048]); one of the scale and the indicator is moved relative to the other of the scale and the indicator in accordance with the position or posture of the optical member (“an incremental scale having scale marks defining a periodic pattern which generates a periodic signal at the readhead when relative movement between the scale and readhead take place. These periodic signals produce an up/down count which enables displacement between the scale and the readhead to be determined”, [0049]), and the cartridge includes at least one of the scale and the indicator (“A first position measurement device is provided in the form of a first scale 31 (“a part of which is shown in FIG. 4) provided on the underside of the plate 18”, [0085]; Fig. 4 shows cartridge, carriage and the plate, includes at least one of the scale 31).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden in view of Okumura to include a scale and an indicator as taught by Stimpson for the predictable result of reading the 
Regarding claim 13, the illumination apparatus according to claim 12 is rejected (see above).
McFadden in view of Shimizu, Okumura and Stimpson teaches an illumination apparatus according to claim 12.  
Stimpson further teaches the one of the scale and the indicator is moved relative to the other of the scale and the indicator in conjunction with the mechanical structure (“The position sensing device can comprise a scale on one of the first and second bodies and a scale reader on the other of the first and second bodies”, [0048]; “an incremental scale having scale marks defining a periodic pattern which generates a periodic signal at the readhead when relative movement between the scale and readhead take place. These periodic signals produce an up/down count which enables displacement between the scale and the readhead to be determined”, [0049]; Figs. 4-5Aa-b show the scale 31 and the readhead 33  in conjunction with the mechanical structure, arms 88, 90; planar base 82 which is connected to the body 21; wheels 44, 46 and 48; “A first position measurement device is provided in the form of a first scale 31; (a part of which is shown in FIG. 4) provided on the underside of the plate 18, which can be read by a first readhead 33 (shown in FIGS. 5a and 5b) mounted on the first carriage 20”, [0085]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden in view of Okumura to include one scale and the indicator moved relative to the another of the scale and the indicator 
Regarding claim 14, the illumination apparatus according to claim 13 is rejected (see above).
McFadden in view of Shimizu, Okumura and Stimpson teaches an illumination apparatus according to claim 13.  
McFadden further teaches the optical member includes a micro louver film (Fig. 3 and 4, film 12) that limits a spread angle of a light flux of the illumination light emitted from the optical member for at least one direction (see Fig. 4), and 
the mechanical structure changes at least a posture of the micro louver film (Fig. 1 shows “a rotatable means 22 for advancing or reversing position means 16, [col. 2, lines 65-66]; “microtitration plate 30 be movable on positioning means 16.  This is accomplished by means of an arrangement of gears (not shown) which connect rotatable means 22 to positioning means 16 via rotatable shaft 42”, [col.4, lines 64-67]).
Regarding claim 15, the illumination apparatus according to claim 13 is rejected (see above).
McFadden in view of Shimizu, Okumura and Stimpson teaches an illumination apparatus according to claim 13.  
McFadden further teaches, wherein 
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 4,221,867) in view of Shimizu (US 2005/0243413), and further in view of Stimpson et al. (US 2009/0310215).

Regarding claim 16, McFadden teaches a cartridge mountable in a transmitted illumination apparatus (refer to US 4,221,867)), the carriage (Fig. 1 shows the carriage, a sample positioning stage 4, and Fig. 3 shows with light source 14) comprising: 
an optical member (layer 12, Fig. 4) configured to block at least a portion of illumination light emitted from a surface light source (light source 14) of the illumination apparatus (“layer 12 comprises a sheet of material having a plurality of flat, opaque louver elements 13”, [col. 3, line 19-20]; “angle θ prevents layer 12 from being transparent to visible light along lines not generally parallel to said louvered elements”, [col. 3, lines 27-29]),; 

McFadden doesn’t explicitly teach the illumination apparatus for a microscope, the surface light source being disposed on an optical axis of an objective of the microscope and having a light emission plane configured to emit the illumination light, a display part that includes a scale and an indicator and displays information on the position or posture of the optical member, one of the scale and the indicator being moved in conjunction with the mechanical structure relative to another of the scale and the indicator.
McFadden and Shimizu are related as illumination optical system.
Shimizu teaches the illumination apparatus for a microscope, the surface light source being disposed on an optical axis of an objective of the microscope and having a light emission plane configured to emit the illumination light (Figs. 1-4 show a microscope and “surface light source 10”, “member 9 comprises a louver film”,” micro louvers 22”, [0065-0067]; sample 8 is illuminated with the illumination light, [0072]; Fig. 14 shows optical axis of the microscope).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include with a microscope to restrict diffusion of the illumination light in relation to at least one direction as taught by Shimizu for the predictable result of adjusting the intensity of the shadow provided to the 
McFadden in view of Shimizu doesn’t explicitly teach a display part that includes a scale and an indicator and displays information on the position or posture of the optical member, one of the scale and the indicator being moved in conjunction with the mechanical structure relative to another of the scale and the indicator.
McFadden and Stimpson are related as microscope. 
Stimpson teaches teach a display part that includes a scale and an indicator (“position data from the position sensing device could be used in order to determine the relative position of the first and second bodies. This could be used for instance to provide a relative position readout to a user via a user interface display”, [0050]; “The position sensing device can comprise a scale on one of the first and second bodies and a scale reader on the other of the first and second bodies” [0048]), and displays information on the position or posture of the optical member (“position data from the position sensing device could be used in order to determine the relative position of the first and second bodies. This could be used for instance to provide a relative position readout to a user via a user interface display”, [0050]), one of the scale and the indicator being moved in conjunction with the mechanical structure relative to another of the scale and the indicator (“The position sensing device can comprise a scale on one of the first and second bodies and a scale reader on the other of the first and second bodies”, [0048]; “an incremental scale having scale marks defining a periodic pattern which generates a periodic signal at the readhead when relative movement between the scale and readhead take place. These periodic signals produce an up/down count 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of McFadden to include a display, one scale and the indicator moved relative to the another of the scale and the indicator in conjunction with the mechanical structure as taught by Stimpson for the predictable result of reading the position of the stage with the measurement device provided in the form of a first scale, as shown by Stimpson (“A first position measurement device is provided in the form of a first scale 31 … which can be used by the control system to determine the position”, [0085]; “Suitable scales include those having marks defining a pattern which can be read by a readhead” [0049]; provide a relative position readout to a user via a user interface display, [0050]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowable over the prior art of record for at least the reason that even though the prior art discloses a microscope apparatus comprising: the illumination 
                                 P < NA x L
where P indicates the interval between the plurality of light blocking plates, NA indicates a numerical aperture of the detection optical system, and L indicates a distance between a surface of the sample placement plate on which the sample is placed and an end portion of the micro louver film on a sample-placement-plate side, in combination of the other limitations of the claims 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872